Citation Nr: 0731031	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  07-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether the claim 
should be granted.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  He died in April 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The appellant presented testimony at an August before the 
undersigned Veterans Law Judge in Washington, D.C..  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed October 1987 rating decision, the RO 
denied service connection for the cause of the veteran's 
death. 

2.  The evidence associated with the claims file subsequent 
to the October 1987 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; it is 
cumulative and redundant of evidence already of record; and 
it does not raise a reasonable possibility of substantiating 
the claim.

3.  The veteran was rated as totally disabled from December 
21, 1972, until his death in April 1978.

4.  There is no allegation of clear and unmistakable error in 
any prior decision, and no additional service department 
records have been received.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Eligibility for DIC benefits under the provision of 38 
U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran' death that 
was last finally denied in October 1987.  

The Board points out that although the RO apparently reopened 
the claim (without so stating) and adjudicated it on the 
merits in the December 2006 statement of the case, the Board 
must first examine whether the evidence warrants reopening of 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, and notice of the specific kind of evidence 
necessary to reopen and substantiate her previously denied 
cause of death claim, by letter mailed in April 2005, prior 
to the initial adjudication of her claims.  

Although notice of the type of evidence necessary to 
establish disability ratings and effective dates was not 
provided until June 2006, after the initial adjudication of 
the claims, there is no indication or reason to believe that 
the ultimate decision of the RO would have been different had 
complete VCAA notice been provided before the initial 
adjudication of the claims.  The Board notes that the cause 
of death claim was subsequently reopened, and both claims 
were adjudicated, in the December 2006 statement of the case.  
Moreover, as the Board has denied reopening of the cause of 
death claim, and has denied entitlement to DIC under 
38 U.S.C. § 1318, no disability ratings or effective dates 
will be assigned, therefore, the failure to provide pre-
decisional notice with respect to those elements of the 
claims was no more than harmless error.

With respect to the duty to assist, the Board notes that 
service medical records and pertinent VA medical records have 
been obtained.  The appellant has not identified any 
additional evidence that might substantiate her claims or 
support reopening.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Service Connection-Cause of Death

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2007). 
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Entitlement to DIC Under § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: 

(1) Rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; 
(2) Rated by VA as totally disabling continuously since 
the veteran's release from active duty and for at least 
5 years immediately preceding death; or 
(3) Rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding 
death, if the veteran was a former prisoner of war who 
died after September 30, 1999.  

See 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that the veteran filed a 
claim for disability compensation during his or her lifetime 
and one of the following circumstances is satisfied: 

(1) The veteran would have received total disability 
compensation at the time of death for a service-
connected disability rated totally disabling for the 
period specified above but for clear and unmistakable 
error committed by VA in a decision on a claim filed 
during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after 
the veteran's death, consisting solely of service 
department records that existed at the time of a prior 
VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided 
during the veteran's lifetime and for awarding a total 
service-connected disability rating retroactively in 
accordance with §§ 3.156(c) and 3.400(q)(2) for the 
relevant period specified above; or 
(3) At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified above, but was 
not receiving compensation because: (i) VA was paying 
the compensation to the veteran's dependents; (ii) VA 
was withholding the compensation under authority of 38 
U.S.C. 5314 to offset an indebtedness of the veteran; 
(iii) the veteran had not waived retired or retirement 
pay in order to receive compensation; (iv) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (v) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to continued payments based on a 
total service-connected disability rating; or (vi) VA 
was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 
5309.  

See 38 C.F.R. § 3.22(b).

Analysis

Cause of Death--New and Material Evidence

At the time of the October 1987 rating action, the evidence 
then of record established that the veteran died in 1978 of 
an acute head injury due to a motorcycle accident, and that 
he was service connected at the time of his death for 
schizophrenia, a right inguinal hernia, and tinea versicolor.  
Service connection for the cause of the veteran's death was 
denied because there was no competent evidence to show a 
relationship between any service-connected disability and the 
cause of the veteran's death.  

The evidence submitted after the October 1987 denial 
similarly does not tend to establish a nexus between a 
service-connected disability and the cause of the veteran's 
death.  In fact, no additional medical evidence has been 
submitted since the October 1987 denial.  Statements from the 
appellant and her representative, although continuing to 
report the appellant's belief that there is a relationship 
between the veteran's psychiatric disorder and the cause of 
his death, cannot be considered new and material as to the 
matter of medical nexus because lay persons, such as the 
appellant, are not competent to provide opinions requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the October 1987 
denial of the claim does not relate to an unestablished fact 
necessary to substantiate the claim; it is cumulative and 
redundant of evidence already of record; and it does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been received 
in this case, and reopening of the claim of entitlement to 
service connection for the cause of the veteran's death is 
not in order. 

Entitlement to DIC Under § 1318.

The Board notes initially that, in January 2000, VA amended 
38 C.F.R. § 3.22 to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required under 
38 U.S.C. § 1318 (see above), or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  The regulation, as 
amended, specifically prohibited "hypothetical entitlement" 
as an additional basis for establishing eligibility.  
Following significant litigation related to this question, VA 
again amended 38 C.F.R. § 3.22 in December 2005 to include 
not only situations where, during the veteran's lifetime, the 
claim could have been reopened based on CUE, but also where 
reopening could have occurred based on new evidence 
"consisting solely of service department records that 
existed at the time of a prior VA decision but were not 
previously considered by VA."  38 C.F.R. § 3.22(b).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, No. 2006-7052, -7061 (Fed. 
Cir. 2007) (NOVA III), the U.S. Court of Appeals for the 
Federal Circuit concluded that VA's interpretation of section 
1318 as allowing compensation only in circumstances where the 
grounds for reopening a veteran's claim would provide 
retroactive relief is reasonable.  Consequently, the Court 
affirmed the regulations, and also lifted a stay previously 
imposed on the processing of claims under section 1318.  See 
also VAOPGCPREC 02-07.  

The Board notes that the appellant's claim to reopen was 
received in February 2005.  Therefore, the amended version of 
38 C.F.R. § 3.22 applies and "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1318.  The only possible avenues for prevailing on 
a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) 
meeting the statutory duration requirements for a total 
disability rating at the time of death; or (2) showing that 
such requirements would have been met but for CUE in a 
previous decision, or where reopening of a previous decision 
could have occurred based on new evidence consisting solely 
of service department records that existed at the time of a 
prior VA decision but were not previously considered by VA. 

With reference to the provisions of 38 U.S.C.A. § 1318, set 
out above, it is undisputed that the veteran was not a 
prisoner of war.  Moreover, he was not rated totally disabled 
upon separation from service, and he was not receiving or 
entitled to receive compensation at the 100 percent rate for 
the 10-year period immediately preceding his death.  

There has been no specific pleading of CUE in any prior 
decision.  See Cole v. West, 13 Vet. App. 268 (1999) 
[appellant seeking 1318 benefits on the basis of CUE must 
plead with specificity].  Moreover, no additional service 
department records have been received since the veteran's 
death.  Neither the appellant nor her representative has 
identified any other basis for granting this claim.  The 
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim will be denied because 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for the 
cause of the veteran's death is denied.  

Entitlement to DIC under 38 U.S.C. § 1318 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


